Citation Nr: 1546497	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected chronic maxillary and frontal sinusitis.

2.  Entitlement to an initial compensable rating for hearing loss.

3.  Entitlement to service connection for ear infections.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for watering eyes.

6.  Entitlement to service connection for respiratory condition.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for sexual dysfunction.

9.  Entitlement to service connection for thoracic outlet syndrome.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from April 1975 to July 1975, July 1997 to December 1997, July 1998 to October 1998, March 1999 to July 1999, and October 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011, September 2012, and December 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.

The issues of entitlement to increased ratings for sinusitis and hearing loss, and entitlement to service connection for ear infections, headaches, watering eyes, diabetes mellitus, sexual dysfunction, and thoracic outlet syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's chronic obstructive pulmonary disease (COPD) has been causally linked to exposure to environmental hazards during Persian Gulf War service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran has alleged that his current respiratory condition is due to environmental exposures in the Gulf War, such as dirt, dust, sand, and smoke from burn pits.  

The Veteran's service treatment records are negative for any findings, complaints, or treatment of a respiratory condition.  

The Veteran was afforded a VA respiratory examination in September 2013.  The examiner stated that there was no documentation in the Veteran's claims file to support the diagnosis of a chronic lung condition.  The Veteran underwent a pulmonary function test (PFT) in October 2013.  In a November 2013 addendum, the September 2013 VA examiner explained that the October 2013 PFT showed "severe airflow obstruction by FEV1/FVC criteria."  Based on this finding, the examiner stated that the Veteran has COPD.  The examiner noted that the Veteran denied tobacco use, and that tobacco use is the most common cause of COPD.  However, the examiner noted that breathing in secondhand smoke, air pollution, or chemical fumes or dust from the environment or workplace also can contribute to COPD.  The examiner concluded that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  There is no medical opinion to the contrary.  

Accordingly, after resolving all doubt in favor of the Veteran, service connection for COPD is warranted.  


ORDER

Service connection for COPD is granted, subject to regulations governing the payment of monetary benefits.


REMAND

In consideration of the Veteran's contentions at his hearing that the current state     of his service-connected sinusitis and hearing loss are not adequately reflected by the record, the Board finds that a remand is necessary to afford him new VA examinations that address the current severity of these disabilities, to include findings of the functional effects caused by his hearing disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

A Statement of the Case (SOC) issued to a Veteran must be complete enough to allow him to present his argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.29 (2015).  The December 2013 rating decision granted service connection for sinusitis and assigned a noncompensable rating.  However, the December 2014 SOC incorrectly indicated that the rating was 10 percent.  Therefore, the Veteran must be issued a Supplemental Statement of the Case (SSOC) which corrects this error.  

Moreover, the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Veteran has alleged that his current ear infections, headaches, and watering eyes are due to environmental exposures in the Gulf War, such as dirt, dust, sand, and smoke from burn pits.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2).  Disabilities that have existed  for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).  

A January 2015 deferred rating decision noted that the December 2014 SOC did not include 38 C.F.R. § 3.317 pertaining to Persian Gulf claims, and that the Veteran should be sent an SSOC which contain such regulation if he filed a timely substantive appeal.  The Veteran did file such appeals to these issues, however, he was not issued such SSOC.  Therefore, the Veteran should be provided an SSOC which includes this regulation.  

In addition, the Veteran was not provided a VA examination pursuant to his claims for ear infections, headaches, and watering eyes due to environmental exposures in the Gulf War, such as dirt, dust, sand, and smoke from burn pits.  Therefore, a new examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The examiner who conducted the August 2011 VA neurological examination stated that there is no association whatsoever between the thoracic outlet syndrome and the lumbosacral spine disability.  The examiner stated that thoracic outlet syndrome is more of a vascular compressive condition which is not associated with the lumbar spine.  However, the Veteran has also alleged that he is also entitled to service connection for thoracic outlet syndrome on a direct basis.  For example, at his hearing he stated that he did an enormous amount of drafting on drafting tables        in service, and having to hunch over the drafting table caused the thoracic outlet syndrome.  In addition, an opinion regarding whether the condition was aggravated by the lumbosacral spine disability is needed.  The Board concludes that another examination and medical opinion is warranted.

The Veteran stated that he became a diabetic because he was deployed many times to four continents, and served in Operations Enduring Freedom, Noble Eagle, and Deny Flight missions.  On these missions he contends that the repeated intake of calorie and sugar-rich foods and meals, ready-to-eat (MREs), which were provided to him, caused him to become diabetic.  The Board concludes that an examination and medical opinion is warranted pursuant to VA's duty to assist.

The Veteran stated that his sexual dysfunction is due, in part, to his service-connected lumbosacral spine disability.  A 2015 private treatment report reflects a diagnosis of impotence.  The Board concludes that a medical opinion is warranted. 

In a Statement in Support of Claim, received in July 2013, the Veteran stated that  he has "been determined by the Social Security Administration to have a 10% disability based on a back injury and received a lump payment from them of $24,000 some time ago."  The Board is unsure as to exactly what type of Social Security Administration (SSA) disability benefits he is referring to, but, in any event, a request will be made to SSA to obtain any pertinent medical records which may be available.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such

2.  Obtain relevant VA treatment records dating since September 2012.  If any requested records are not available, the Veteran should be notified of such. 

3.  Then, schedule the Veteran for a VA sinus examination to address the severity of his service-connected sinusitis.  The electronic claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed and all symptomatology associated with the Veteran's service-connected sinusitis should be reported. 

4.  Schedule the Veteran for a VA audiological examination to determine the severity of the service-connected bilateral hearing loss.  The claims file should  be made available to and reviewed by the examiner.  All necessary studies should be performed.  

5.  Schedule the Veteran for a VA ear examination to determine whether the Veteran suffers from a current disability manifested by ear infections and if so, whether such is related to service.  The claims file must be review by the examiner in conjunction with the examination.    All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please identify any diagnosed ear disability found (other than hearing loss), and provide an opinion as to whether such ear disability at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service, to include his reported environmental exposures in the Gulf War, such as dirt, dust, sand, and smoke from burn pits.  The examiner should provide a rationale for the opinions expressed. 

b. If there is no diagnosed disability that the Veteran's ear infection complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his ear infection complaints.  The examiner should indicate whether such represents an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

6.  Schedule the Veteran for a diabetes examination to determine the nature of his diabetes and to obtain an opinion as to whether such disability is related to service.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes arose in or is related to service.  In explaining the rationale for this opinion, the examiner should address the Veteran's contention that during Persian Gulf missions his repeated intake of calorie and sugar-rich foods and meals, ready-to-eat (MREs), caused him to become diabetic.

7.  Schedule the Veteran for an eye examination to determine whether the Veteran suffers from a current disability manifested by watering eyes and if so, whether such is related to service.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please identify any diagnosed eye disabilities found, and provide an opinion as to whether such disability at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service, to include his reported environmental exposures in the Gulf War, such as dirt, dust, sand, and smoke from burn pits.  The examiner should provide a rationale for the opinions expressed. 

b. If there is no diagnosed disability that the Veteran's watering eye complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his eye complaints.  The examiner should indicate whether such represents an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

8.  Schedule the Veteran for a VA headache examination to determine whether the Veteran suffers from a current disability manifested by headaches and if so, whether such is related to service.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a. Please identify any diagnosed headache disability found, and provide an opinion as to whether       such disability at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service, to include his reported environmental exposures in the Gulf War, such as dirt, dust, sand, and smoke from burn pits.  The examiner should provide a rationale for the opinions expressed. 

b. If there is no diagnosed disability that the Veteran's headache complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his headaches.  The examiner should indicate whether such represents an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

9.  Schedule the Veteran for a VA neurological examination to address his claim for service connection for thoracic outlet syndrome and secondary service connection for sexual dysfunction.  The claims file     must be reviewed by the examiner in conjunction with   the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following. 

a. Is it at least as likely as not (50 percent probability or greater) that the diagnosed thoracic outlet syndrome had its onset during service or is otherwise related      to an incident in service, including having to hunch over drafting tables?  The examiner should provide a rationale for the opinions expressed.

b. If not caused by service, is it at least as likely as not that the thoracic outlet syndrome is permanently worsened beyond natural progression (versus a temporary exacerbation of symptoms) by his service-connected lumbosacral spine disability?  If the examiner finds that the Veteran's thoracic outlet syndrome was permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening of the thoracic outlet syndrome beyond baseline level that is due to the lumbosacral arthritis.  The examiner should provide    a rationale for the opinions expressed.

c. Provide an opinion as to whether it is at least as    likely as not (50 percent probability or greater) that  the Veteran's impotence is caused by his service-connected degenerative arthritis of the lumbosacral spine.  The examiner should provide a rationale for the opinions expressed.

d. If not caused by the service-connected lumbosacral arthritis, is the impotence permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the lumbosacral arthritis.  If there is permanent worsening beyond normal progression, the examiner should attempt to quantify the degree of worsening of the impotence beyond baseline level that is due to the lumbosacral arthritis.  The examiner should provide a rationale for the opinions expressed.  

10.  After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.     For the claims that remain denied, issue a Supplemental Statement of the Case that includes the provisions of 38 C.F.R. § 3.317, and that indicates the correct evaluation for his sinusitis.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


